 



Exhibit 10.40

      (BEARING POINT LOGO) [c15652c1565208.gif]
Managing Director Agreement   (BAR CODE) [c15652c1565209.gif]

MANAGING DIRECTOR AGREEMENT
This Agreement (“Agreement”) is between BearingPoint, Inc. (“BearingPoint”) and
                     (“You” and all similar references) as of
                     (the “Effective Date”):
1. Employment/Exclusive Services. You accept employment as of the Effective Date
on the terms and conditions of this Agreement. You agree to: (a) devote your
professional time and best effort to BearingPoint’s business and to refrain from
professional practice other than on BearingPoint’s behalf; (b) perform all
assigned work faithfully and to the best of your ability at such times and
places as BearingPoint designates; (c) abide by all policies of BearingPoint,
current and future, including the EEO policy attached as Exhibit A, and the
Anti-Harassment policy attached as Exhibit B; (d) comply with the
Confidentiality and Intellectual Property Agreement attached as Exhibit C;
(e) abide by the terms of the Consent Form, concerning personal data, attached
as Exhibit D; and (f) agree to, and abide with, the list of Competitive
Businesses, attached as Exhibit E. By executing this Agreement, you represent
and confirm that you are not bound by any covenant restricting you from being
employed at BearingPoint or from performing your duties under this Agreement.
2. Compensation and Benefits. As of the Effective Date, BearingPoint will pay
you a base salary, less withholding and deductions, payable in accordance with
BearingPoint’s normal payroll practices. From time to time, BearingPoint may
adjust your salary and other compensation in its discretion. During your
employment, you will be eligible to participate in employee compensation or
benefit plans (including group medical and 401(k)), incentive award programs,
and employee stock option or purchase plans and to receive other fringe benefits
that BearingPoint makes generally available to employees in your position.
BearingPoint may amend or discontinue any of its plans, programs, policies and
procedures at any time for any or no reason with or without notice.
As a condition of receiving any stock options or other equity awards, you will
be required to enter into a separate stock option or other agreement that will
provide (among other things) for the termination of your stock options or other
equity awards and a payment to BearingPoint or its designee of some or all of
your gain if you violate Sections 1(d), 3, 4, 5, and/or Exhibit C of this
Agreement. You also agree and authorize BearingPoint to deduct or withhold from
your base salary or other compensation amounts which are owed to BearingPoint or
for any other lawful purpose.
3. Duty of Loyalty. You acknowledge and agree that you owe a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
BearingPoint and to do no act that would injure the business, interests, or
reputation of BearingPoint. You understand and agree that you will not divert
business from BearingPoint to a Competitive Business, prepare for a future
competitive venture or engage in self-dealing while in BearingPoint’s employ. In
keeping with these duties, you shall make full disclosure to BearingPoint of all
business opportunities pertaining to BearingPoint’s business and shall not
appropriate for your future benefit business opportunities of BearingPoint.
4. Conflicts of Interest. You understand and agree that any direct or indirect
interest in, connection with, or benefit from any outside activities,
particularly commercial or consulting activities, which interest might in any
way adversely affect BearingPoint, involves a possible conflict of interest.
Consistent with your fiduciary duties to BearingPoint, you agree that you shall
not knowingly become involved in a conflict of interest with BearingPoint or
upon discovery of such a conflict, permit it to continue. You also agree to
disclose promptly to BearingPoint’s General Counsel any facts which might
involve such a conflict of interest that has not been approved by BearingPoint’s
Board of Directors.

 



--------------------------------------------------------------------------------



 



Managing Director Agreement    

5. Covenants. In consideration of your employment, special training, access to
Proprietary Information and eligibility for stock options or other equity
awards, you agree to the following obligations that you acknowledge are
reasonably designed to protect BearingPoint’s legitimate business interests
without unreasonably restricting your ability to earn a living after leaving
BearingPoint.
     (a) Non-Disclosure. To assist you in performing your duties, BearingPoint
agrees to provide you special training regarding its business methods and access
to certain confidential and proprietary information and materials belonging to
BearingPoint and to third parties, including its Clients and Prospective Clients
who have furnished information to BearingPoint. You will be entrusted with
business opportunities of BearingPoint and placed in a position to use and
develop business goodwill on BearingPoint’s behalf. You agree that all of this
non-public information, including the identities of BearingPoint’s Clients and
Prospective Clients and their key decision makers or other client or prospect
lists, is “Proprietary Information” as defined in Exhibit C. In keeping with the
obligations imposed by Exhibit C, you agree that you will not, at any time
during or after your employment at BearingPoint, make any unauthorized
disclosure of BearingPoint’s Proprietary Information to any third party or
otherwise use such Proprietary Information to BearingPoint’s competitive
disadvantage.
     (b) Non-Competition. While employed with BearingPoint and for 18 months
after your termination or resignation, for whatever reason, you will not,
directly or indirectly, on your own behalf or on behalf of a Competitive
Business (as specified in Exhibit E), in any geographic area or market where you
(or a direct report of your business unit) provided BearingPoint Services during
the preceding 12 months: (I) engage in or be employed by or affiliated with a
Competitive Business in which you perform the same or similar duties or
responsibilities or provide comparable services that you performed or provided
while employed as a Managing Director of BearingPoint; (II) offer to provide to
any Client or Prospective Client similar services in the same line of business
to those which you conducted, provided or offered to provide while employed by
BearingPoint; (III) render advice or services to, or otherwise assist, any
Competitive Business in rendering advice or services similar to that advice or
services offered or provided by BearingPoint through you or your business unit
to any Client or Prospective Client; (IV) divert or attempt to divert any Client
or Prospective Client from BearingPoint to a Competitive Business; (V) transact
any business with any Client or Prospective Client which, in any manner, would
have, or is likely to have, an adverse effect upon BearingPoint’s existing or
prospective business relationships; and/or (VI) develop, acquire or maintain an
ownership interest in a Competitive Business, provided that ownership interest
of less than 5% of the outstanding capital stock of a publicly traded
Competitive Business shall not be a violation of this provision. If BearingPoint
abandons a particular aspect of its business (i.e., ceases providing such
services with the intention to permanently refrain from such aspect of the
business), then this covenant shall not apply to such former aspect of
BearingPoint’s business.
     (c) Non-Solicitation of Clients and Prospective Clients. During your
employment with BearingPoint and for a period of 18 months after your
termination or resignation, for whatever reason, you agree not to take any
action to, or do anything reasonably intended to, solicit any Client or
Prospective Client on your own behalf or on behalf of a Competitive Business (as
specified in Exhibit E) or otherwise influence or attempt to influence any
Client or Prospective Client to cease or refrain from doing business, or reduce
the Client’s business, with BearingPoint. The term “solicit” includes any direct
or indirect approach, verbal or written, to a Client or Prospective Client
containing an offer, announcement, request, petition, solicitation or other
entreaty that asks, urges, encourages, invites, moves or otherwise persuades a
Client or Prospective Client to contact or respond to you or a Competitive
Business for business purposes. You understand and agree that impermissible
solicitation includes, but is not limited to, informing any Client or
Prospective Client of your intent to form or join a Competitive Business or
announcing to any Client or Prospective Client your departure from BearingPoint
or your forming or joining a Competitive Business. You also agree not to make
any public or private false, derogatory or disparaging comments about
BearingPoint (or its employees) to any Clients or Prospective Clients or act in
any manner that could reasonably be expected to result in damage to the goodwill
or business reputation of BearingPoint.
     (d) Non-Solicitation of Employees. While employed with BearingPoint and for
18 months after your termination or resignation, for whatever reason, you agree
not to hire, employ, solicit for employment or attempt to hire (or assist a
Competitive Business in doing so) any employee of BearingPoint or any former
employee who left BearingPoint within 12 months before or after your termination
or resignation. This prohibition applies to any direct or indirect, written or
verbal, contact for employment purposes and includes, but is not limited to,
notice of alternative job opportunities, responses to employee inquiries,
referrals to hiring managers or providing employee identity, contact,
performance or compensation information to a Competitive

 



--------------------------------------------------------------------------------



 



Managing Director Agreement    

Business or its representative. Impermissible solicitation also includes any
direct or indirect offer to engage or retain a BearingPoint employee or former
employee as an employee, agent, consultant, independent contractor or in any
other capacity to perform services for a person or entity other than
BearingPoint.
6. Remedies. In addition to and without limiting any remedies in law or in
equity that may be available to BearingPoint for breach of this Agreement,
including, but not limited to, injunctive and other equitable relief, you also
agree to the following obligations and accept the following consequences:
     (a) Compensation Forfeiture. If BearingPoint determines that you have
breached Sections 3 or 4, you agree to forfeit or repay all salary and other
compensation that you have earned or would otherwise be entitled to from
BearingPoint during any period of disloyalty or conflicting interest. This
compensation forfeiture shall be absolute and not subject to any apportionment
for properly performed services during any period when disloyal acts were
committed. By executing this Agreement, you authorize BearingPoint to engage in
self-help and deduct or withhold from any compensation otherwise due or owing to
you in order to satisfy such forfeiture. You also agree to forfeit and pay to
BearingPoint all gains realized from the disloyal or conflicting acts and to
reimburse BearingPoint for all losses incurred as a result of the disloyalty,
including costs and attorney’s fees.
     (b) Injunctive Relief. You acknowledge and agree that BearingPoint’s remedy
at law for any breach of the covenants or other provisions contained in
Sections 3, 4, 5 or Exhibit C would be inadequate and that BearingPoint shall,
in addition to any other remedies, be entitled to a temporary restraining order,
a preliminary and permanent injunction, or other equitable relief, restraining
and enjoining you from committing or continuing to commit any violation of these
covenants. For purposes of any enforcement action, you stipulate and agree that
money damages would be difficult to ascertain and calculate and an inadequate
remedy.
     (c) Competitive Injuries. In addition to injunctive relief, if you breach
Sections 3, 4, 5(a), (b) or (c) and/or Exhibit C, BearingPoint will be entitled
to recover its actual and consequential damages, including its lost profits,
attorney’s fees and costs. In addition, you agree to (I) repay to BearingPoint
the sign-on bonus you received under your employment offer, if any, (II) forfeit
all stock options, restricted stock and any other equity awards you have
received from BearingPoint, and (III) pay to BearingPoint an amount equal to the
profits you have realized upon the exercise of any stock options, sale of any
restricted stock or disposition of any other equity interest received under an
equity award from BearingPoint. These payments shall be tendered to
BearingPoint, in cash or by certified check, within 30 days of your receipt of
written notice and demand for payment from BearingPoint.
     (d) Employee Solicitation. In addition to injunctive relief, if you breach
Section 5(d), BearingPoint will be entitled to recover its actual and
consequential damages, attorney’s fees and costs. You agree that actual damages
shall include, but not be limited to, and you agree to pay to BearingPoint,
(I) the costs incurred in hiring a replacement (i.e., advertising costs,
headhunter fees, sign-on bonuses and training costs); (II) the excess salary
differential, if any, between the replacement and departed employee for a period
of 2 years; (III) the sign-on bonus the departed employee received under his or
her offer letter, if any; (IV) the training expenses incurred by BearingPoint in
the preceding 24 months on behalf of the departed employee; (V) all compensation
that the departing employee earned or was paid during any period of disloyalty
or conflicting interest; and (VI) all lost profits sustained as a result of the
employee’s departure from BearingPoint. These payments will be tendered to
BearingPoint upon demand, in cash or by certified check, in not less than
quarterly installments over the 24 months following such breach.
7. Certain Definitions.
     “Cause” means any of the following conduct by you: (I) embezzlement or
misappropriation of corporate funds; (II) breach of fiduciary duty or other
material acts of dishonesty; (III) conviction of, or plea of guilty or nolo
contendere to, any felony or misdemeanor involving moral turpitude;
(IV) engaging in conduct that you know or should know could harm the business or
reputation of BearingPoint; (IV) material failure to adhere to BearingPoint’s
corporate codes, policies or procedures; (V) continued failure to meet
performance standards as determined by BearingPoint over two consecutive
performance review periods; (VI) a breach or threatened breach of any provision
of Sections 1(d), 3, 4, 5 or Exhibit C, or a material breach of any other
provision of this

 



--------------------------------------------------------------------------------



 



Managing Director Agreement    

Agreement if the breach is not cured to BearingPoint’s satisfaction within a
reasonable period after BearingPoint provides you with notice (to your address
on BearingPoint’s records) of the breach (no notice and cure period is required
if the breach cannot be cured); or (VII) violation of any statutory,
contractual, or common law duty or obligation to BearingPoint, including without
limitation the duty of loyalty.
     “Client” means any person, firm, corporation, partnership, association or
other entity that is or was a client of BearingPoint and with which you had
direct or indirect contact by virtue of and in the course of your employment
with BearingPoint or with respect to which you possess information that is
proprietary or confidential to BearingPoint or the client.
     “Prospective Client” means any person, firm, corporation, partnership,
association or other entity that is not a Client but with respect to whom,
within 1 year before your termination or resignation, you: (I) conducted,
prepared or submitted, or assisted in conducting, preparing or submitting, any
proposal or client development or marketing efforts on behalf of BearingPoint
(which includes any subsidiary of BearingPoint throughout this definition), or a
related or affiliated entity, (II) had contact with, knowledge of, or access to
Proprietary Information or other information concerning the prospective client,
in connection with your BearingPoint employment; or (III) dealt with while the
person was employed by a Client but who has since changed employers or become
employed by a non-Client firm, corporation, partnership, association or other
entity in a business decision making role.
     “BearingPoint” as used throughout this Agreement means BearingPoint, Inc.
and includes any successor to, and/or subsidiary or related or affiliated entity
of BearingPoint, Inc. with which you become employed or associated.
     “BearingPoint Services” means any services conducted and provided by
BearingPoint during your employment including, without limitation, management
and information technology services.
     “Competitive Business” means any person, firm, corporation, partnership,
association or other entity that offers services competitive to BearingPoint
Services. For purposes of Sections 5(b) and 5(c) above “Competitive Business”
means one or more of those entities, and their successors in interest, specified
in Exhibit E.
8. Termination and Resignation.
     (a) Your employment is terminable at will and may be terminated with or
without cause and effective immediately upon written notice to your address on
BearingPoint’s records. Upon termination by BearingPoint and subject to the
terms and conditions of this Agreement, you will be entitled to all earned and
unpaid base salary through your termination date. If terminated without cause
and upon receipt by BearingPoint of your signed full and binding unilateral
Severance and Release Agreement (“Release”) of all claims against BearingPoint
arising from, or associated with your employment, BearingPoint will pay you for
any earned and unused personal days and an additional amount of severance pay
which, when added to your personal days payment (if any), totals 3 months pay at
your then current base salary. The form of Release shall be specified at such
time by BearingPoint. All of the payments in this Section 8(a) are less required
and authorized withholding, deductions or other offsets authorized by this
Agreement. BearingPoint, in its sole discretion, may elect any method or manner
of payment under this provision, and may also require you to perform services,
as detailed in Section 1 of this Agreement, during the period of time prior to
your specified termination date.
     (b) You may voluntarily terminate your employment with BearingPoint upon
3 months prior written notice directed to the BearingPoint People Department
unless the Chief Executive Officer of BearingPoint or his designee waives this
notice in writing. Without limiting any other remedies, if you breach this
Section 8(b), you will pay BearingPoint or its designee 25% of the total
compensation (including salary and bonus) paid or payable to you on an
annualized basis by BearingPoint during the fiscal year in which your breach
occurs. These payments will be made in not less than quarterly cash installments
over the 24 months following your breach. You will not be eligible for severance
or any other payments.
     (c) You agree to provide all assistance requested by BearingPoint in
transitioning your duties, responsibilities and Client and other BearingPoint
relationships to other BearingPoint personnel, both during your employment and
after your termination or resignation. You understand and agree that all
announcements

 



--------------------------------------------------------------------------------



 



Managing Director Agreement    

or other communications regarding your termination or departure from
BearingPoint and the transition of your work shall be made and handled
exclusively by BearingPoint.
(d) During the term of your employment and for 18 months after your termination
or resignation from BearingPoint, you agree to notify BearingPoint immediately,
in writing, of all offers of employment received by you from any Competitive
Business to perform services or other duties similar to those which you provide
or provided to BearingPoint. In providing this notice, you shall disclose the
identity of the Competitive Business, the location of the prospective job
opportunity and your proposed duties and responsibilities. You also agree to
provide such notice and consult in good faith with BearingPoint before
accepting, directly or indirectly through an agent or representative, any such
offer to ensure compliance with the covenants contained in Sections 3, 4 and 5
and Exhibit C of this Agreement. You also agree to provide any prospective
employer with timely written notice that you are under a written employment
agreement with BearingPoint which contains post-employment restrictive covenants
restricting competitive activities.
9. Mediation and Arbitration. The parties agree that any and all legally
cognizable disputes, claims or controversies arising out of or relating to this
Agreement or causes of action arising from your employment or termination
therefrom (including individual or collective claims for employment
discrimination, harassment, retaliation, wrongful termination, or violations of
Title VII, ADEA, ADA, FMLA, FLSA or ERISA or other federal, state, foreign or
local law) shall be submitted to JAMS, or its successor, for mediation, and if
the matter is not resolved through mediation, then it shall be submitted to
JAMS, or its successor, for final and binding arbitration in Virginia before one
arbitrator. Mediation may be commenced by providing JAMS and the other party a
written request for mediation, setting forth the subject of the dispute and the
relief requested. Arbitration with respect to the matters submitted to mediation
may be initiated by filing a written demand for arbitration at any time
following the first mediation session or 45 days after the date of filing the
written request for mediation, whichever occurs first. Either party may seek
equitable relief prior to the mediation or arbitration to preserve the status
quo or to seek relief under Sections 3, 4, 5 and/or Exhibit C of this Agreement.
Unless otherwise agreed by the parties, the mediator shall be disqualified from
serving as arbitrator. The arbitration shall be administered by JAMS pursuant to
its Comprehensive Arbitration Rules and Procedures. Judgment on the Award may be
entered in any court having jurisdiction. The arbitrator may, in the Award,
allocate all or part of the costs of the arbitration, including the fees of the
arbitrator and the reasonable attorneys’ fees of the prevailing party.
10. Survival. Sections 1(d), 1(e), 2 through 16, and Exhibits C and D shall
survive any termination of this Agreement or your employment (including your
resignation).
11. Entire Agreement. This Agreement is the entire agreement between you and
BearingPoint regarding these matters and supersedes any verbal and written
agreements on such matters. In the event of a conflict between the main body of
this Agreement and the Exhibits, the main body of the Agreement shall control.
This Agreement may be modified only by written agreement signed by you and the
CEO or his or her designee. All Section headings are for convenience only and do
not modify or restrict any of this Agreement’s terms.
12. Choice of Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia. You and BearingPoint consent to the jurisdiction and
venue of any state or federal court in the State of Virginia and agree that any
permitted lawsuit may be brought to such courts or other court of competent
jurisdiction. Each party hereby waives, releases and agrees not to assert, and
agrees to cause its affiliates to waive, release and not assert, any rights such
party or its affiliates may have under any foreign law or regulation that would
be inconsistent with the terms of this Agreement as governed by Virginia law.
13. Waiver. Any party’s waiver of any other party’s breach of any provision of
this Agreement shall not waive any other right or any future breaches of the
same or any other provision. The CEO may, in his or her sole discretion, waive
any of the provisions of Sections 1(d), 3, 4, 6, or Exhibit C.
14. Severability. If any provision of this Agreement is held invalid or
unenforceable for any reason, the invalidity shall not affect or nullify the
validity of the remaining provisions of this Agreement. If any provision of this
Agreement is determined to be overly broad in duration, geographical coverage or
scope, or unenforceable or unreasonable for any other reason, the parties intend
for the restriction to be modified or reformed so as to be reasonable and
enforceable and, as so modified, to be fully enforced.

 



--------------------------------------------------------------------------------



 



Managing Director Agreement    

15. Assignment and Beneficiaries. This Agreement only benefits and is binding on
the parties and their respective affiliates, successors and permitted assigns
provided that you may not assign your rights or duties under this Agreement
without the express prior written consent with the other parties. BearingPoint
may assign any rights or duties that it has, in whole or in part, to other
affiliated or subsidiary entities without your consent.
16. Counterparts. For convenience of the parties, this Agreement may be executed
in one or more counterparts, each of which shall be deemed an original for all
purposes.

 



--------------------------------------------------------------------------------



 



Managing Director Agreement    

The parties state that they have read, understood and agree to be bound by this
Agreement and that they have had the opportunity to seek the advice of legal
counsel before signing it and have either sought such counsel or have
voluntarily decided not to do so:

                  BEARINGPOINT       EMPLOYEE    
 
               
By:
               
 
               
 
          (Signature)    
 
               
Title:
               
 
               
 
          (Print Employee’s Full Name)    
 
               
Dated:
               
 
               
 
          (Employee’s ID)    
 
               
 
          Dated:    
 
         
 
   

 